J. Seaborn Holt, Associate Justice. This appeal is from a decree permanently enjoining appellant, International Brotherhood of Teamsters, Chauffeurs, Ware-housémen and Helpers of America, Local No. 878, from picketing the retail establishment of intervener, Ralph Royse, and the places of business of all other persons similarly situated. ■' • Material facts appear not to be in dispute. Some of the members of appellant, Local Union 878, were involved in. a labor dispute with the Terry Dairy Products Company, Inc., over wages, hours and working conditions. The Terry Dairy Company sold milk and other dairy products at wholesale prices to appellee, M. E. Blass-ingame (who lias gone ont of business since the present litigation began), intervener, Ralph Royse, and other retail establishments such as restaurants and cafes which sell these milk products to their customers. In an effort, to persuade the public not to purchase the products of the Terry Dairy Company, appellant placed pickets at the entrances of some of the retail establishments, including that of Royse, selling Terry products. These pickets carried a sign which read: “Employees of Terry Dairy Products Co. on strike for a living wage. This establishment serves Terry Dairy Milk. Please don’t drink it.” As indicated, a picket carrying the above' sign was placed near the entrance of Blassingame’s place of business and also at Royse’s place of business. The complaint of Ralph Royse, alleged, in effect, that he was a wholesale customer of Terry Dairy Products-Company, Inc., from which company he purchased dairy products for resale to the public at his place of business, 701 Broadway, Little Rock; that the appellant union, acting through its members, picketed his place of business and thereby deprived him of many of his customers and trade solely because he offered for sale products distributed by Terry Dairy; and that he had no labor dispute with the appellant union. Appellant answered, in effect, denying every material allegation in the complaint, and in addition that the trial court lacked jurisdiction for the reason .that the jurisdiction over the subject matter as alleged in the complaint had been preempted by the National Labor Relations Act, as amended (Taft-Hartley Act), U. S. C. Title 29, S. 151, et seq, and that the right to advertise their grievances against Terry Dairy in a peaceful manner was guaranteed under the constitution of the United States, etc., and prayed that the injunction be dissolved. As indicated, the undisputed facts show that Royse had no labor dispute whatever with Local Union 878 above, and that there is' no dispute between him and his own employees, none of whom belong to the above union. The picketing is not on the premises at the Terry plant — is entirely disconnected with it, but is on, or near, the premises of the retailer, Royse. It further appears that there was no violence and that the picketing was peaceful. For reversal appellant relies on two points: “1. Product picketing in a peaceful manner is not picketing for an unlawful purpose, and cannot be enjoined. 2. The evidence does not reflect that appellant is bringing this action for himself and all others similarly situated.” I. We do not agree with appellant’s first contention. We are here confronted with what is obviously, in effect, a secondary boycott — “A secondary boycott occurs when striking employees, in addition to picketing the premises of their own employer, also establish picket lines around the premises of others not so directly interested in the labor dispute, such as customers to whom the primary employer sells or manufacturers from whom he buys,” Boyd v. Dodge, 217 Ark. 919, 234 S. W. 2d 204. There is. no proof whatever in this case that the Terry Dairy Company was engaged in interstate commerce, or that a Federal question is involved. Such proof is a primary jurisdictional requisite as was said by the Supreme Court of the United States in United Construction Workers v. Laburnum Construction Corp., 347 U. S. 656, 98 L. Ed. 1025, 74 S. Ct. 833, and this language was used: “It (National Labor Relations Act, as amended) sought primarily to empower a federal regulatory body, through administrative procedure, to forestall unfair labor practices by anyone in circumstances affecting interstate commerce. In circumstances, in effect, such as are presented here, the public policy of this state as affects picketing by labor unions was declared in the recent case of International Brotherhood of Electrical Workers, Local Union No. 295, v. Broadmoor Builders, Inc., 225 Ark. 260, 280 S. W. 2d 898, we there held: “Headnote 1. Labor — Peaceful Picketing, Public Policy. — Picketing — which prevents the delivery of merchandise, or other articles to persons or places entirely disconnected from any picketing that might be legal as against the limited person or place to be picketed — declared to be against tbe public policy of Arkansas-’ In tbe Broadmoor Case above, in wbicb we sustained an injunction against picketing, as unlawful, we also pointed out in Footnote No. 7, tbat tbe Supreme Court of the United States has held tbat State Courts are given tbe right to determine public policy and to “set tbe limits of permissible contests open to Industrial combatants.” II. As to appellant’s second point, little need be said. Tbe facts showed tbat pickets were placed at tbe entrances of not only Blassingame’s place and Royse’s place, but at other retail establishments, and appellee says: ‘ ‘ Tbe plaintiff files this complaint for himself and all others similarly situated, tbe same constituting a class of citizens who offer Terry Products for sale to tbe public and who are being picketed or are under tbe threat of picketing by virtue of said fact. It is impracticable to bring all of tbe members of tbe class before tbe court; tbe filing of separate suits by each of tbe members of tbe class would involve a multiplicity of suits . . . ” We bold tbat appellee, Royse, here, was acting not only for himself but for a class and as a member of tbe class for wbicb be so acted, and tbat it was proper for him to bring tbe present suit for the benefit of all. What we said in Westbrook v. McDonald, 184 Ark. 740, 43 S. W. 2d 356, is in point here, “Where tbe question is one of a common or general interest of many persons, or where tbe parties are numerous, and it is impracticable to bring them all before tbe court within a reasonable time, one or more may sue or defend for the benefit of all. Section 1098, Crawford & Moses’ Digest [Now § 27-809 Ark. Stats. 1947]. But tbe person who so acts for a class must be a member of tbe class for whom be acts.” We conclude, therefore, tbat tbe decree was correct and we affirm. Justice MoFaddin dissents.